On the court’s own motion, its decision and order dated June 26, 1989 [151 AD2d 1059], which determined an appeal from a sentence of the Supreme Court, Kings County, imposed under indictment No. 5574/86, is recalled and vacated and the following is substituted therefor:
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Broomer, J.), imposed February 11, 1987.
Ordered that the sentence is affirmed. No opinion. Mollen, P. J., Kunzeman, Balletta and Rosenblatt, JJ., concur.